 


 HCON 62 ENR: Providing for a conditional adjournment of the House of Representatives.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. CON. RES. 62 
 
 
October 30, 2013 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for a conditional adjournment of the House of Representatives. 
 
 
That when the House adjourns on the legislative day of Wednesday, October 30, 2013, Thursday, October 31, 2013, or Friday, November 1, 2013, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Tuesday, November 12, 2013, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first. 2. (a)The Speaker or his designee, after consultation with the Minority Leader of the House, shall notify the Members of the House to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it. 
(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the House shall again stand adjourned pursuant to the first section of this concurrent resolution.  Clerk of the House of Representatives.Secretary of the Senate. 